Exhibit 10.3
October 15, 2010
Mr. Donald P. Bunnell
Re: Extension of Employment Agreement
Dear Don:
This letter relates to your employment agreement with us dated July 14, 2006, as
amended on August 13, 2009. The employment period, as specified in paragraph 1
of your employment agreement, expired on August 31, 2010. By execution of this
letter, you acknowledge and agree that the employment period in your employment
agreement shall be extended to August 31, 2011. This letter does not affect any
other terms of your employment agreement. If you have any questions regarding
this matter, please let me know.

            SYNTHESIS ENERGY SYSTEMS, INC.
      /s/ Robert Rigdon       Robert Rigdon      President and Chief Executive
Officer     

ACKNOWLEDGED AND AGREED
as of October 15, 2010

     
/s/ Donald P. Bunnell
 
Donald P. Bunnell
   

 

